In Florida the appellate jurisdiction of the Supreme Court is defined by the Constitution. Art. V, Sec. 5. Prescribing the method and time for taking an appeal is a statutory function; but if the right of proper parties to invoke appellate jurisdiction by authorized appellate procedure be so circumscribed by statutory regulations as to unduly limit or curtail the right of appeal, such regulations would to that extent violate the intendments of the cited organic section. See State v. City of Coral Gables, 101 Fla. 237, 133 So. 892. Therefore such statutory regulations cannot legally deprive those having a right to a reasonable *Page 555 
time in which to exercise the right; nor can existing limitations of time for taking an appeal be so changed by statutory amendment as to materially curtail the right of appeal, unless reasonable notice and allowance of time for taking appeals from existing judgments be given.
Chapter 20441, Acts of 1941, repealed as of October 1, 1941, the prior Acts allowing six months for taking appeals and writs of error to the Supreme Court, and limits such time to sixty days. But Chapter 20441, Acts of 1941, cannot operate tounduly limit the right of appeal from judgments or decrees entered prior to the effective date of the Act, on October 1, 1941, so as to unlawfully curtail the organic right of appeal.
In order to duly and reasonably preserve the right of appeal to a fair and just period of time in the transition from six months to sixty days, so as not to violate organic rights by a too rigid application of Chapter 20441, supra, to judgments and decrees entered prior to October 1, 1941, this Court adjudicated that where judgments or decrees were entered prior to the effective date of Chapter 20441, Acts of 1941, which was October 1, 1941, appeals therefrom to this Court after October 1, 1941, must be taken within sixty days after October 1, 1941, and also within six months from the entry of the judgments, decrees or orders appealed from, even though the six months allowed for appeals and writs of error when the judgments or decrees were entered, would thereby in some cases be greatly curtailed, e.g. judgments and decrees rendered in July, August and September, 1941. Appellants are not injured, since they had reasonable statutory notice of a reduction in the time for taking appeals and a reasonable time to appeal. *Page 556 
This does not make the repealed statutes, allowing appeals or writs of error to be taken within six months, continue to operate after the effective date of the repealing statute, October 1, 1941, but affords a reasonable time for taking appeals from judgments or decrees entered prior to October 1, 1941, and avoids possible illegality in the operation of Chapter 20441, as applied to judgments and decrees entered prior to October 1, 1941, by interpreting such later statute to allow at least sixty days after October 1, 1941, together with the time between October 1, 1941, and the prior date of the entry of the judgments or decrees appealed from, provided the appeal or writ of error be taken within sixty days after October 1, 1941, and also within six months after the entry of the judgments or decrees appealed from, which were entered prior to October 1, 1941. The repeated mention of six months in the opinion has relation to reasonable time in applying Chapter 20441 to judgments or decrees entered prior to October 1, 1941, and does not attribute vitality to the statutes repealed by Chapter 20441.
Rehearing denied.
BROWN, C. J., TERRELL, BUFORD, and ADAMS, JJ., concur.
THOMAS, J., agrees to conclusion.
  CHAPMAN, J., dissents. *Page 557